DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plasma power source in claim 1, a mixture tank and an exhaust-gas treatment system in claim 10, and a valve in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	It should be noted that the specification is silent on what structure corresponds to a drive device; however, for purposes of examination the Examiner considers it to be the following:
“A drive device” is interpreted as comprising a motor or pneumatic actuator or equivalents thereof (paragraphs [0047],[0050]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Information Disclosure Statement
The information disclosure statement filed October 9, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Japan Patent Office “Office action” issued on 10/01/2019 is not in English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information 
The information disclosure statement filed October 9, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  In the instant case, Japan Patent Office “Office action” issued on 10/01/2019 was not considered.  Thus, a concise explanation of the relevance of Japan Patent Office “Office action” issued on 10/01/2019 should be provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claims 8 and 12, as discussed above, “a drive device” invokes interpretation under U.S.C. 112(f). However, all recitations of “a drive device” in the Specification (paragraph [0047] and [0050]) refers to a drive device 43 without further specifying a specific structure to perform the function of “for moving the chamber and the supportive frame simultaneously.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
In light of the above, dependent claims 9-11 and 13 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claims 8 and 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a drive device” in claims 8 and 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “A drive device” has no specific structure associated with “a drive device” and thus it is unclear what the structure of “a drive device” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination, “a drive device” is interpreted as comprising a motor or pneumatic actuator or equivalents thereof.
In light of the above, dependent claims 9-11 and 13 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claims 8 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 7, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. 2018/0130679) in view of Sawada et al. (U.S. 2014/0138030) or Park et al. (U.S. 2013/0276983).
Referring Figures 1-8 and paragraphs [0018]-[0025], Weng et al. discloses a plasma processing device, comprising:  an upper electrode assembly 10, including a plurality of post electrodes 111 protruding toward a lower electrode assembly 20 from a reaction surface of the upper electrode assembly, the plurality of post electrodes being connected with a plasma power source (par.[0019]); the lower electrode assembly 20, located under and separated from the upper electrode assembly, having at least one built-in type electrode 22 coated by a dielectric material 23 , being grounded and rotatable; and wherein a plasma-reaction zone including the plasma-generating region is formed between the upper electrode assembly and the lower electrode assembly (par.[0025]).
 Weng et al. is silent on a plasma deficiency area being defined in a central area of the upper electrode assembly where none of the plurality of post electrodes is located, an annular electrode distribution area being defined between a boundary of the plasma deficiency area and a smallest circumference encircling all the plurality of post electrodes, an upper plasma-generating region being formed under the plurality of post electrodes with respect to the annular electrode distribution area.
Referring to Figures 11-12 and paragraphs [0068]-[0069], Sawada et al. teach a plasma processing device wherein a plasma deficiency area being defined in a central area of the upper electrode assembly where none of the plurality of post electrodes is located (i.e. central area of plate 310) in order to provide an alternate arrangement for uniform electron density and promote 
The resulting apparatus of Weng et al. in view of Park et al. would yield a plasma deficiency area being defined in a central area of the upper electrode assembly where none of the plurality of post electrodes is located, an annular electrode distribution area being defined between a boundary of the plasma deficiency area and a smallest circumference encircling all the plurality of post electrodes, an upper plasma-generating region being formed under the plurality of post electrodes with respect to the annular electrode distribution area. 
  With respect to claim 7, the plasma processing device of Weng et al. further includes wherein the plasma deficiency area is distributed with a plurality of vent holes 122 (par.[0019]).
With respect to claim 14, the plasma processing device of Weng et al. further includes wherein any of the plurality of post electrodes 111 is a conductive material coated by a dielectric material 112, and the plurality of post electrodes are arranged to surround a center so as to form a plurality of concentric circles, each of the plurality of concentric circles having at least one of the plurality of post electrodes  (par.[0019]. Figs. 5-7).

With respect to claim 16, the plasma processing device of Weng et al. further includes wherein, in any two neighboring concentric circles of the plurality of concentric circles, a quantity of the post electrodes in an outer circle of the two neighboring concentric circles is bigger than another quantity of the post electrodes 111 in an inner circle thereof (Figs. 5-7).
With respect to claim 17, the plasma processing device of Weng et al. further includes wherein each of the plurality of concentric circles is accompanied by a trace ring generated by revolving the post electrodes 111 in the same circle about the center, two said neighboring trace rings with respect to two said neighboring concentric circles are at least contacted to each other, and the annular electrode distribution area is formed by integrating all said trace rings of the plurality of concentric circles (Figs. 5-7).
Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. 2018/0130679) in view of Sawada et al. (U.S. 2014/0138030) or Park et al. (U.S. 2013/0276983) as applied to claims 1, 7, and 14-17 above, and further in view of Tsukada et al. (U.S. 4,968,374).
The teachings of Weng et al. in view of Sawada et al. or Park et al. have been discussed above.
Weng et al. in view of Sawada et al. or Park et al. fail to teach wherein the at least one built-in type electrode is comprising of a plurality of solid disks circularly arranged, an lower annular 
Referring to Figures 3 and 6, and  column 5, line 60-column 6, line 60, Tsukada et al. teach a plasma processing device wherein the at least one built-in type electrode is comprising of a plurality of solid disks 4a circularly arranged as an art recognized and equivalent electrode arrangement that supports and corresponds to a plurality of substrates 9.   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the built-in type electrode of Weng et al. in view of Sawada et al. or Park et al.  to comprise a plurality of disks as taught by Tsukada et al. since it is an art recognized and equivalent electrode arrangement that supports and corresponds to a plurality of substrates.  Hence, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 632 (CCPA 1982).  See MPEP 2144.06 II.  Furthermore, “a plurality of solid disks” is considered a mere duplication of parts.  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Therefore, the resulting apparatus of Weng et al. in view of (Sawada et al. or Park et al.) and Tsukada et al. would yield wherein the at least one built-in type electrode is comprising of a plurality of solid disks circularly arranged, an lower annular plasma-generating area is defined by revolving the at least one built-in type electrode, a concentric circular empty area defined 
With respect to claim 4, the plasma processing device of Weng et al. in view of (Sawada et al. or Park et al.) and Tsukada et al. further includes wherein the at least one built-in type electrode is consisted of a plurality of solid disks circularly arranged (corresponds to modified disks, Tsukada et al.-Fig. 3).
With respect to claim 5, the plasma processing device of Weng et al. in view of (Sawada et al. or Park et al.) and Tsukada et al.  further includes wherein a diameter of the at least one built-in type electrode is no less than that of a workpiece to be processed by the corresponding built-in type electrode (Tsukada et al.-Fig.3).  Furthermore, “the dimension of the workpiece” used in apparatus claims is considered intended use and therefore is of no significance in determining patentability.  Inclusion of material or article worked upon by a structure does not impart patentability to the claims.  In re Young, 75 F.2d 937, 136 USPQ 458, 459, (CCPA 1963).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. 2018/0130679) in view of Sawada et al. (U.S. 2014/0138030) or Park et al. (U.S. 2013/0276983) as applied to claims 1, 7, and 14-17 above, and further in view of Saito et al. (U.S. 2015/0129112) or Ishida et al. (U.S. 2011/0000894).
The teachings of Weng et al. in view of (Sawada et al. or Park et al.) have been discussed above.  Specifically, wherein the upper electrode assembly includes a main body made of a 
Weng et al. in view of (Sawada et al. or Park et al.) to teach wherein the main body is furnished with a first cooling channel, and an axial center of each of the plurality of post electrodes is furnished with a second cooling channel communicated spatially with the first cooling channel to form a cooling route.
Referring to Figures 1 and 2, and paragraphs [0039], [0049], [0086], Saito et al. teach that it is conventionally known in the art for the upper electrode assembly 116 to be furnished with cooling channels 119a, 119b in order to control the temperature of different parts of the upper electrode assembly independently.  Referring to Figures 1 and 2, and paragraphs [0048]-[0050], Ishida et al. teach that it is conventionally known in the art for the upper electrode assembly 6 to be furnished with  cooling channels 80 in order to control the temperature of the upper electrode assembly.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper electrode assembly of Weng et al. in view of (Sawada et al. or Park et al.) with cooling channels as taught by Saito et al. or Ishida et al. in order to control the temperature of different parts of the upper electrode assembly independently.  Since the upper electrode assembly of Weng et al. includes a plurality of post electrodes, one of ordinary skill would obviously provide the post electrodes with cooling channels in order to control the temperature.
Therefore, the resulting apparatus of Weng et al. in view of (Sawada et al. or Park et al.)  and (Saito et al. or Ishida et al.) would yield the main body is furnished with a first cooling .
Claims 8-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. 2018/0130679) in view of Sawada et al. (U.S. 2014/0138030) or Park et al. (U.S. 2013/0276983) as applied to claims 1, 7, and 14-17 above, and further in view of Gruenwald et al. (U.S. 5,009,738).
The teachings of Weng et al. in view of (Sawada et al. or Park et al.)  have been discussed above.
Weng et al. in view of (Sawada et al. or Park et al.) fail to teach a reaction shield located between the upper electrode assembly and the lower electrode assembly, wherein the reaction shield includes:  a chamber, annular shaped to have an inner diameter larger than any of outer diameters of the upper electrode assembly and the lower electrode assembly, having at least one communicative hole; a supportive frame, being hollow and annular, connected with the chamber; and a drive device for moving the chamber and the supportive frame simultaneously.
Referring to Figures 1-2 and column 5, line 19-50, Gruenwald et al. teach a plasma device further including a reaction shield located between the upper electrode assembly and the lower electrode assembly, wherein the reaction shield includes: a chamber 3, 16 annular shaped to have an inner diameter larger than any of outer diameters of the upper electrode assembly and the lower electrode assembly, having at least one communicative hole 20; a supportive frame 17 (upper wall), being hollow and annular, connected with the chamber; and a drive device (i.e. spring loaded system for moving the chamber and the supportive frame simultaneously.  The 
The resulting apparatus of Weng et al. in view of (Sawada et al. or Park et al.) and Gruenwald et al. would yield a reaction shield located between the upper electrode assembly and the lower electrode assembly, wherein the reaction shield includes:  a chamber, annular shaped to have an inner diameter larger than any of outer diameters of the upper electrode assembly and the lower electrode assembly, having at least one communicative hole; a supportive frame, being hollow and annular, connected with the chamber; and a drive device for moving the chamber and the supportive frame simultaneously.
With respect to claim 9, the plasma processing device of Weng et al. in view of (Sawada et al. or Park et al.)  wherein a continuous path for flowing a process gas is formed by integrating spatially the plurality of vent holes 14 of upper electrode assembly, the plasma-reaction zone between the upper electrode assembly and the lower electrode assembly, the at least one communicative hole 20, and an interior of the chamber (Gruenwald et al. –Figs.1-2).
With respect to claim 10, the plasma processing device of Weng et al. in view of (Sawada et al. or Park et al.) further includes wherein one of the plurality of vent holes 14 and the interior of the chamber is connected to a mixture tank 300 of the process gas, while another thereof is connected to an exhaust-gas treatment system (Gruenwald et al.-col. 7, lines 5-10).

With respect to claim 13, the plasma processing device of Weng et al. in view of (Sawada et al. or Park et al.)  and Gruenwald et al. further includes wherein the chamber and the supportive frame are made of one of a metal (i.e. anode) and a dielectric material (Gruenwald et al.-col. 6, lines 20-24).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. 2018/0130679) in view of Sawada et al. (U.S. 2014/0138030) or Park et al. (U.S. 2013/0276983) and Gruenwald et al. (U.S. 5,009,738) as applied to claims 8-10 and 12-13 above, and further in view of Ohashi et al. (U.S. 2016/0276183) or Yamazaki (U.S. 2011/0053357).
The teachings of Weng et al. in view of (Sawada et al. or Park et al.) and Gruenwald et al. have been discussed above.  

Referring to Figure 4 and paragraphs [0073]-[0085], Ohashi et al. teach a plasma device wherein it is conventionally known for the chamber is furnished with a valve 414, 424, 434, 442 to control in/out of the process gas with respect to the chamber.  Referring to Figure 2 and paragraphs [0053],[0061]-[0062], Yamazaki teach a plasma device wherein it is conventionally known for the chamber is furnished with a valve 112, 117-124 to control in/out of the process gas with respect to the chamber.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Weng et al. in view of (Sawada et al. or Park et al.) and Gruenwald et al. with a valve as taught by Ohashi et al. or Yamazaki in order to control in/out of the process gas with respect to the chamber.

Second Art Rejection

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Zajac (U.S. 4,342,901) in view of Maebashi (U.S. 2007/0227450).
Referring Figures 1-2 and column 2, line 14-column 4, line 20, Zajac discloses a plasma processing device, comprising:  an upper electrode assembly 18, including a plurality of post electrodes 36 protruding toward a lower electrode assembly 20 from a reaction surface of the upper electrode assembly (col. 2, lines 42-62), the plurality of post electrodes 36 being connected with a plasma power source (col. 4, lines 7-20); a plasma deficiency area being 
Zajac is silent on at least one built-in type electrode coated by a dielectric material.
Referring to Figure 1 and paragraphs [0009], [0042]-[0043], Maebashi teach a plasma processing device wherein at least one built-in type electrode 18 coated by a dielectric material is used as an alternate electrode arrangement.  Additionally, the electrode is grounded.  It is conventionally known in the art to use a built-in type electrode coated by a dielectric material in order to prevent the electrode from plasma exposure and prolong life of electrode.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Zajac with at least one built-in type electrode coated by a dielectric material as taught by Maebashi in order to prevent the electrode from plasma exposure and prolong the life of the electrode.
With respect to claim 7, the plasma processing device of Zajac in view of Maebashi further includes wherein the plasma deficiency area is distributed with a vent hole 28 (Zajac-Fig. 1) and it is an obvious design to have a plurality of vent holes to achieve an uniform gas distribution and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zajac (U.S. 4,342,901) in view of Maebashi (U.S. 2007/0227450) as applied to claims 1 and 7 above, and further in view of Tsukada et al. (U.S. 4,968,374).
The teachings of Zajac in view of Maebashi have been discussed above.
Zajac in view of Maebashi fail to teach wherein the at least one built-in type electrode is comprising of a plurality of solid disks circularly arranged, an lower annular plasma-generating area is defined by revolving the at least one built-in type electrode, a concentric circular empty area defined inside the lower annular plasma-generating area is located in correspondence with the plasma deficiency area, and an outer diameter of the lower annular plasma-generating area is no less than another outer diameter of the annular electrode distribution area.
Referring to Figures 3 and 6, and  column 5, line 60-column 6, line 60, Tsukada et al. teach a plasma processing device wherein the at least one built-in type electrode is comprising of a plurality of solid disks 4a circularly arranged as an art recognized and equivalent electrode arrangement that supports and corresponds to a plurality of substrates 9.   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the built-in type electrode of Zajac in view of Maebashi to comprise a plurality of disks as taught by Tsukada et al. since it is an art recognized and equivalent electrode arrangement that supports In re Fout, 675 F.2d 297, 213 USPQ 632 (CCPA 1982).  See MPEP 2144.06 II.  Furthermore, “a plurality of solid disks” is considered a mere duplication of parts.  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Therefore, the resulting apparatus of Zajac in view of Maebashi and Tsukada et al. would yield wherein the at least one built-in type electrode is comprising of a plurality of solid disks circularly arranged, an lower annular plasma-generating area is defined by revolving the at least one built-in type electrode, a concentric circular empty area defined inside the lower annular plasma-generating area is located in correspondence with the plasma deficiency area, and an outer diameter of the lower annular plasma-generating area is no less than another outer diameter of the annular electrode distribution area.
With respect to claim 4, the plasma processing device of Zajac in view of Maebashi and Tsukada et al. further includes wherein the at least one built-in type electrode is consisted of a plurality of solid disks circularly arranged (Zajac-Fig. 1 location 22 corresponds to modified disks, Tsukada et al.-Fig. 3).
With respect to claim 5, the plasma processing device of Zajac in view of Maebashi and Tsukada et al. further includes wherein a diameter of the at least one built-in type electrode is no less than that of a workpiece to be processed by the corresponding built-in type electrode (Tsukada et al.-Fig.3).  Furthermore, “the dimension of the workpiece” used in apparatus claims is considered intended use and therefore is of no significance in determining patentability.  .
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zajac (U.S. 4,342,901) in view of Maebashi (U.S. 2007/0227450) as applied to claims 1 and 7 above, and further in view of Saito et al. (U.S. 2015/0129112) or Ishida et al. (U.S. 2011/0000894).
The teachings of Zajac in view of Maebashi have been discussed above.  Specifically, wherein the upper electrode assembly includes a main body made of a conductive material, the plurality of post electrodes are located at one side of the main body (Fig. 2, col. 4, lines 7-20, i.e. electrical power connection).
Zajac in view of Maebashi fail to teach wherein the main body is furnished with a first cooling channel, and an axial center of each of the plurality of post electrodes is furnished with a second cooling channel communicated spatially with the first cooling channel to form a cooling route.
Referring to Figures 1 and 2, and paragraphs [0039], [0049], [0086], Saito et al. teach that it is conventionally known in the art for the upper electrode assembly 116 to be furnished with cooling channels 119a, 119b in order to control the temperature of different parts of the upper electrode assembly independently.  Referring to Figures 1 and 2, and paragraphs [0048]-[0050], Ishida et al. teach that it is conventionally known in the art for the upper electrode assembly 6 to be furnished with  cooling channels 80 in order to control the temperature of the upper electrode assembly.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper electrode assembly of Zajac in view of Maebashi with cooling 
Therefore, the resulting apparatus of Zajac in view of Maebashi and (Saito et al. or Ishida et al.) would yield the main body is furnished with a first cooling channel, and an axial center of each of the plurality of post electrodes is furnished with a second cooling channel communicated spatially with the first cooling channel to form a cooling route.
Claims 8-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zajac (U.S. 4,342,901) in view of Maebashi (U.S. 2007/0227450) as applied to claims 1 and 7 above, and further in view of Gruenwald et al. (U.S. 5,009,738).
The teachings of Zajac in view of Maebashi have been discussed above.
Zajac in view of Maebashi fail to teach a reaction shield located between the upper electrode assembly and the lower electrode assembly, wherein the reaction shield includes:  a chamber, annular shaped to have an inner diameter larger than any of outer diameters of the upper electrode assembly and the lower electrode assembly, having at least one communicative hole; a supportive frame, being hollow and annular, connected with the chamber; and a drive device for moving the chamber and the supportive frame simultaneously.
Referring to Figures 1-2 and column 5, line 19-50, Gruenwald et al. teach a plasma device further including a reaction shield located between the upper electrode assembly and the lower electrode assembly, wherein the reaction shield includes: a chamber 3, 16 annular shaped to have 
The resulting apparatus of Zajac in view of Maebashi and Gruenwald et al. would yield a reaction shield located between the upper electrode assembly and the lower electrode assembly, wherein the reaction shield includes:  a chamber, annular shaped to have an inner diameter larger than any of outer diameters of the upper electrode assembly and the lower electrode assembly, having at least one communicative hole; a supportive frame, being hollow and annular, connected with the chamber; and a drive device for moving the chamber and the supportive frame simultaneously.
With respect to claim 9, the plasma processing device of Zajac in view of Maebashi and Gruenwald et al. wherein a continuous path for flowing a process gas is formed by integrating spatially the plurality of vent holes 14 of upper electrode assembly, the plasma-reaction zone between the upper electrode assembly and the lower electrode assembly, the at least one communicative hole 20, and an interior of the chamber (Gruenwald et al. –Figs.1-2).

With respect to claim 12, the plasma processing device of Zajac in view of Maebashi and Gruenwald et al. further includes wherein the drive device controls the chamber to reciprocally move in a direction parallel to a first direction between a process position and a material-loading/unloading position, and the first direction is parallel to an axial direction of one of the plurality of post electrodes but perpendicular to the water level; wherein, when the chamber moves to the process position, a lower edge of the chamber is flush with or lower than a lower surface of the lower electrode assembly; wherein, when the drive device lifts the chamber up to the material-loading/unloading position, the lower edge of the chamber is higher than a top surface of the lower electrode assembly (Gruenwald et al.-Figs. 1-2 and col. 5, lines 51-58).
With respect to claim 13, the plasma processing device of Zajac in view of Maebashi and Gruenwald et al. further includes wherein the chamber and the supportive frame are made of one of a metal (i.e. anode) and a dielectric material (Gruenwald et al.-col. 6, lines 20-24).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zajac (U.S. 4,342,901) in view of Maebashi (U.S. 2007/0227450) and Gruenwald et al. (U.S. 5,009,738) as applied to claims 8-10 and 12-13 above, and further in view of Ohashi et al. (U.S. 2016/0276183) or Yamazaki (U.S. 2011/0053357).
The teachings of Zajac in view of Maebashi and Gruenwald et al. have been discussed above.  

Referring to Figure 4 and paragraphs [0073]-[0085], Ohashi et al. teach a plasma device wherein it is conventionally known for the chamber is furnished with a valve 414, 424, 434, 442 to control in/out of the process gas with respect to the chamber.  Referring to Figure 2 and paragraphs [0053],[0061]-[0062], Yamazaki teach a plasma device wherein it is conventionally known for the chamber is furnished with a valve 112, 117-124 to control in/out of the process gas with respect to the chamber.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Zajac in view of Maebashi and Gruenwald et al. with a valve as taught by Ohashi et al. or Yamazaki in order to control in/out of the process gas with respect to the chamber.
 Claims 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zajac (U.S. 4,342,901) in view of Maebashi (U.S. 2007/0227450) as applied to claims 1 and 7 above, and further in view of Sawada et al. (U.S. 2014/0138030).
The teachings of Zajac in view of Maebashi have been discussed above.  Specifically, Zajac shows that the plurality of post electrodes are arranged to surround a center so as to form a plurality of concentric circles, each of the plurality of concentric circles having at least one of the plurality of post electrodes (Zajac-Fig. 1-i.e. The post electrodes 36 correspond to the workpiece 22 and the workpieces 22 form a plurality of concentric circles).
Zajac in view of Maebashi fail to teach wherein any of the plurality of post electrodes is a conductive material coated by a dielectric material.

The resulting apparatus of Zajac in view of Maebashi and Sawada et al. would yield wherein any of the plurality of post electrodes is a conductive material coated by a dielectric material, and the plurality of post electrodes are arranged to surround a center so as to form a plurality of concentric circles, each of the plurality of concentric circles having at least one of the plurality of post electrodes.
With respect to claim 15, the plasma processing device of Zajac in view of Maebashi and Sawada et al. including two neighboring concentric circles out of the plurality of concentric circles having the same quantity of the post electrodes 314 (Sawada et al-Fig. 11-12).
With respect to claim 16, the plasma processing device of Zajac in view of Maebashi and Sawada et al. further includes wherein, in any two neighboring concentric circles of the plurality of concentric circles, a quantity of the post electrodes 36 in an outer circle of the two neighboring concentric circles is bigger than another quantity of the post electrodes 36 in an inner circle thereof (Zajac-Fig. 1).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 14-15, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 15/392381 in view of Sawada et al. (U.S. 2014/0138030) or Park et al. (U.S. 2013/0276983).
Referring to claims 1 and 6, copending Application No. 15/392381 discloses a plasma processing device, comprising:  an upper electrode assembly 10, including a plurality of post electrodes 111 protruding toward a lower electrode assembly 20 from a reaction surface of the upper electrode assembly, the plurality of post electrodes being connected with a plasma power source (claim 1); the lower electrode assembly 20, located under and separated from the upper electrode assembly, having at least one built-in type electrode 22 coated by a dielectric material 23 , being grounded and rotatable; and wherein a plasma-reaction zone including the plasma-generating region is formed between the upper electrode assembly and the lower electrode assembly (claim 1).
mference encircling all the plurality of post electrodes, an upper plasma-generating region being formed under the plurality of post electrodes with respect to the annular electrode distribution area.
Referring to Figures 11-12 and paragraphs [0068]-[0069], Sawada et al. teach a plasma processing device wherein a plasma deficiency area being defined in a central area of the upper electrode assembly where none of the plurality of post electrodes is located (i.e. central area of plate 310) in order to provide an alternate arrangement for uniform electron density and promote uniformity.  Referring to Figures 1 and 7, Park et al. show a plasma processing device wherein a plasma deficiency area being defined in a central area of the upper electrode assembly where none of the plurality of post electrodes is located in order to distribute the plasma accordingly to the workpiece W location.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/392381 with a plasma deficiency area being defined in a central area of the upper electrode assembly where none of the plurality of post electrodes is located as taught by Sawada et al. or Park et al. in order to provide an alternate arrangement for uniform electron density and promote uniformity and in order to distribute the plasma accordingly to the workpiece W location.
The resulting apparatus of copending Application No. 15/392381 in view of Sawada et al. or Park et al. would yield a plasma deficiency area being defined in a central area of the upper electrode assembly where none of the plurality of post electrodes is located, an annular electrode 
  With respect to claim 7, the plasma processing device of copending Application No. 15/392381  further includes wherein the plasma deficiency area is distributed with a plurality of vent holes 122 (claim 1).
With respect to claim 14, the plasma processing device of copending Application No. 15/392381  further includes wherein any of the plurality of post electrodes 111 is a conductive material coated by a dielectric material 112, and the plurality of post electrodes are arranged to surround a center so as to form a plurality of concentric circles, each of the plurality of concentric circles having at least one of the plurality of post electrodes  (claims 1 and 6).
With respect to claim 15, the plasma processing device of copending Application No. 15/392381 further including two neighboring concentric circles out of the plurality of concentric circles having the same quantity of the post electrodes 111 (claim 1).
With respect to claim 17, the plasma processing device of copending Application No. 15/392381 further includes wherein each of the plurality of concentric circles is accompanied by a trace ring generated by revolving the post electrodes 111 in the same circle about the center, two said neighboring trace rings with respect to two said neighboring concentric circles are at least contacted to each other, and the annular electrode distribution area is formed by integrating all said trace rings of the plurality of concentric circles (claim 1).

The teachings of copending Application No. 15/392381 in view of Sawada et al. or Park et al. have been discussed above.
copending Application No. 15/392381 in view of Sawada et al. or Park et al. fail to teach wherein the at least one built-in type electrode is comprising of a plurality of solid disks circularly arranged, an lower annular plasma-generating area is defined by revolving the at least one built-in type electrode, a concentric circular empty area defined inside the lower annular plasma-generating area is located in correspondence with the plasma deficiency area, and an outer diameter of the lower annular plasma-generating area is no less than another outer diameter of the annular electrode distribution area.
Referring to Figures 3 and 6, and  column 5, line 60-column 6, line 60, Tsukada et al. teach a plasma processing device wherein the at least one built-in type electrode is comprising of a plurality of solid disks 4a circularly arranged as an art recognized and equivalent electrode arrangement that supports and corresponds to a plurality of substrates 9.   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the built-in type electrode of copending Application No. 15/392381 in view of Sawada et al. or Park et al.  to comprise a plurality of disks as taught by Tsukada et al. since it is an art recognized and equivalent electrode arrangement that supports and corresponds to a plurality of substrates.  Hence, it has been held that an express suggestion to substitute one equivalent component or In re Fout, 675 F.2d 297, 213 USPQ 632 (CCPA 1982).  See MPEP 2144.06 II.  Furthermore, “a plurality of solid disks” is considered a mere duplication of parts.  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Therefore, the resulting apparatus of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) and Tsukada et al. would yield wherein the at least one built-in type electrode is comprising of a plurality of solid disks circularly arranged, an lower annular plasma-generating area is defined by revolving the at least one built-in type electrode, a concentric circular empty area defined inside the lower annular plasma-generating area is located in correspondence with the plasma deficiency area, and an outer diameter of the lower annular plasma-generating area is no less than another outer diameter of the annular electrode distribution area.
With respect to claim 4, the plasma processing device of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) and Tsukada et al. further includes wherein the at least one built-in type electrode is consisted of a plurality of solid disks circularly arranged (corresponds to modified disks, Tsukada et al.-Fig. 3).
With respect to claim 5, the plasma processing device of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) and Tsukada et al.  further includes wherein a diameter of the at least one built-in type electrode is no less than that of a workpiece to be processed by the corresponding built-in type electrode (Tsukada et al.-Fig.3).  Furthermore, “the dimension of the workpiece” used in apparatus claims is considered intended use and therefore is 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over copending Application No. 15/392381 in view of Sawada et al. (U.S. 2014/0138030) or Park et al. (U.S. 2013/0276983) as applied to claims 1, 7, 14-15, and 17 above, and further in view of Saito et al. (U.S. 2015/0129112) or Ishida et al. (U.S. 2011/0000894).
The teachings of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) have been discussed above.  Specifically, wherein the upper electrode assembly includes a main body made of a conductive material, the plurality of post electrodes are located at one side of the main body (Fig. 2, col. 4, lines 7-20, i.e. electrical power connection).
copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) to teach wherein the main body is furnished with a first cooling channel, and an axial center of each of the plurality of post electrodes is furnished with a second cooling channel communicated spatially with the first cooling channel to form a cooling route.
Referring to Figures 1 and 2, and paragraphs [0039], [0049], [0086], Saito et al. teach that it is conventionally known in the art for the upper electrode assembly 116 to be furnished with cooling channels 119a, 119b in order to control the temperature of different parts of the upper electrode assembly independently.  Referring to Figures 1 and 2, and paragraphs [0048]-[0050], Ishida et al. teach that it is conventionally known in the art for the upper electrode assembly 6 to be furnished with  cooling channels 80 in order to control the temperature of the upper electrode 
Therefore, the resulting apparatus of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.)  and (Saito et al. or Ishida et al.) would yield the main body is furnished with a first cooling channel, and an axial center of each of the plurality of post electrodes is furnished with a second cooling channel communicated spatially with the first cooling channel to form a cooling route.
Claims 8-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over copending Application No. 15/392381 in view of Sawada et al. (U.S. 2014/0138030) or Park et al. (U.S. 2013/0276983) as applied to claims 1, 7, 14-15, and 17 above, and further in view of Gruenwald et al. (U.S. 5,009,738).
The teachings of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.)  have been discussed above.
copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) fail to teach a reaction shield located between the upper electrode assembly and the lower electrode assembly, wherein the reaction shield includes:  a chamber, annular shaped to have an inner diameter larger 
Referring to Figures 1-2 and column 5, line 19-50, Gruenwald et al. teach a plasma device further including a reaction shield located between the upper electrode assembly and the lower electrode assembly, wherein the reaction shield includes: a chamber 3, 16 annular shaped to have an inner diameter larger than any of outer diameters of the upper electrode assembly and the lower electrode assembly, having at least one communicative hole 20; a supportive frame 17 (upper wall), being hollow and annular, connected with the chamber; and a drive device (i.e. spring loaded system for moving the chamber and the supportive frame simultaneously.  The plasma device of Gruenwald et al. is an arrangement used to load and unload workpieces into the plasma region (col. 5, lines 51-58).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plasma device of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) with a reaction shield having a chamber, supportive frame, and a drive device as taught by Gruenwald et al. since this is a suitable arrangement used to load and unload workpieces into the plasma region.
The resulting apparatus of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) and Gruenwald et al. would yield a reaction shield located between the upper electrode assembly and the lower electrode assembly, wherein the reaction shield includes:  a chamber, annular shaped to have an inner diameter larger than any of outer diameters of the upper electrode assembly and the lower electrode assembly, having at least one communicative 
With respect to claim 9, the plasma processing device of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.)  wherein a continuous path for flowing a process gas is formed by integrating spatially the plurality of vent holes 14 of upper electrode assembly, the plasma-reaction zone between the upper electrode assembly and the lower electrode assembly, the at least one communicative hole 20, and an interior of the chamber (Gruenwald et al. –Figs.1-2).
With respect to claim 10, the plasma processing device of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) further includes wherein one of the plurality of vent holes 14 and the interior of the chamber is connected to a mixture tank 300 of the process gas, while another thereof is connected to an exhaust-gas treatment system (Gruenwald et al.-col. 7, lines 5-10).
With respect to claim 12, the plasma processing device of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) further includes wherein the drive device controls the chamber to reciprocally move in a direction parallel to a first direction between a process position and a material-loading/unloading position, and the first direction is parallel to an axial direction of one of the plurality of post electrodes but perpendicular to the water level; wherein, when the chamber moves to the process position, a lower edge of the chamber is flush with or lower than a lower surface of the lower electrode assembly; wherein, when the drive device lifts the chamber up to the material-loading/unloading position, the 
With respect to claim 13, the plasma processing device of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) and Gruenwald et al. further includes wherein the chamber and the supportive frame are made of one of a metal (i.e. anode) and a dielectric material (Gruenwald et al.-col. 6, lines 20-24).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over copending Application No. 15/392381 in view of Sawada et al. (U.S. 2014/0138030) or Park et al. (U.S. 2013/0276983) and Gruenwald et al. (U.S. 5,009,738) as applied to claims 8-10 and 12-13 above, and further in view of Ohashi et al. (U.S. 2016/0276183) or Yamazaki (U.S. 2011/0053357).
The teachings of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) and Gruenwald et al. have been discussed above.  
copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) and Gruenwald et al. is silent on wherein the chamber is furnished with a valve to control in/out of the process gas with respect to the chamber.
Referring to Figure 4 and paragraphs [0073]-[0085], Ohashi et al. teach a plasma device wherein it is conventionally known for the chamber is furnished with a valve 414, 424, 434, 442 to control in/out of the process gas with respect to the chamber.  Referring to Figure 2 and paragraphs [0053],[0061]-[0062], Yamazaki teach a plasma device wherein it is conventionally known for the chamber is furnished with a valve 112, 117-124 to control in/out of the process gas with respect to the chamber.  Thus, it would have been obvious to one of ordinary skill in the 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over copending Application No. 15/392381 in view of Sawada et al. (U.S. 2014/0138030) or Park et al. (U.S. 2013/0276983) as applied to claims 1, 7, 14-15, and 17 above, and further in view of Zajac (U.S. 4,342,901).
The teachings of copending Application No. 15/392381 in view of (Sawada et al. or Park et al.)  have been discussed above.
copending Application No. 15/392381 in view of (Sawada et al. or Park et al.) is silent on wherein, in any two neighboring concentric circles of the plurality of concentric circles, a quantity of the post electrodes in an outer circle of the two neighboring concentric circles is bigger than another quantity of the post electrodes in an inner circle thereof.
Referring to Figure 1, Zajac teach a plasma processing device teach it is conventionally known to have an upper electrode arrangement wherein, in any two neighboring concentric circles of the plurality of concentric circles, a quantity of the post electrodes 36 in an outer circle of the two neighboring concentric circles is bigger than another quantity of the post electrodes 36 in an inner circle thereof to achieve the desired process conditions.  Thus, it would have been obvious to one ordinary skill in the art at the time of the invention to modify the upper electrode assembly wherein, in any two neighboring concentric circles of the plurality of concentric circles, a quantity of the post electrodes in an outer circle of the two neighboring concentric .  
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Haji’904, Noda et al.’351, Iwai’035 and Mukoyama’885 teach a movable reaction shield.  Moriyama et al.’490 teach a rotatable lower electrode.  Honda et al.’151, Chen et al.’816, and Lee et al.’820 teach upper electrode with a cooling channel.  Yamazaki et al.’402, Song et al.’375, Huh et al.’587, Aya’414, Ha’037, Sawada et al.’543, Do et al.’320, Toriumi et al.’358, Johnson et al.’170, and Tsuji et al.’666 teach an upper electrode having a plurality of post electrodes.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over copending Application No. 15/392381 in view of Sawada et al. (U.S. 2014/0138030) or Park et al. (U.S. 2013/0276983) as applied to claims 1, 7, 14-15, and 17 above, and further in view of


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                            

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716